DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the drawings filed on 9-25-22 does not comply with the requirements of 37 CFR 1.121(d).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(d).  Figure 1 and 6 resubmitted along with Figure 3 (see below).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “36” has been used to designate both a gap in Figure 3 and a hole in paragraph [0015] and Figures 1 and 2.  Item 36 and its reference line should be deleted from Figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3 line 5, the phrase “receive a one of the stop means” should be replaced with “receive  one of the stop means”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 11-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7 lines 4-5, the phrase “an advanced position and a retracted position” is unclear.  Claim 1 discloses a forward position and a retracted position.  As written, there are 4 positions which is not supported.  The phrase should be replaced with “an advanced position associated with the scissor arms advanced position and a retracted position associated with the scissor arms retracted position”.
With regards to claim 8, it is unclear if the claim 8 “open position” represents the same or a different orientation than “are apart from each other” position on the last line of claim 1.  Claim 8 should be amended to use the “apart from each other language” or claim 1 should use the open position language so it is clear that the same position is being referenced.
Claims 11-16 and 18-24 all need to be amended to incorporate one of the three positions.  Many of the functions disclosed can only happen in one position but not another position.  Since the positions are claimed in claims 9 and 17, they cannot be ignored.  For example, with regards to claim 18, the moving of the arms between open and closed positions is unclear.  If the arms are in the position that allows for the cutting edges to be toward each other or overlapped, this would be the second position disclosed in claim 17.  How can the cutting edges be toward each other or overlapped and still in the third position?  For example, one of the phrases “when in the first position”, “when in the second position”, or “when in the third position” need to precede the appropriate limitations in all of claims 11-16 and 18-24.  In the example above, amending in the phrase “when in the second position” into claim 18 overcomes the rejection.     
     Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not pertain to the new ground of rejection.
Allowable Subject Matter
Claims 1-6, 9, 10, and 17 are allowed.
Claims 7, 8, 11-16, and 18-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
30 November 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724